Citation Nr: 9918946	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  98-09 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable rating for acne vulgaris.

2.  Entitlement to a compensable rating for bilateral 
chondromalacia patella.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In February 1996 the RO denied claims of service connection 
for spousal miscarriage, neck disability with numbness of the 
fingers and dental cysts and liver disability secondary to 
Agent Orange exposure.  A perfected appeal was not submitted 
regarding these matters.  In February 1996 the RO also denied 
entitlement to a compensable rating for bilateral 
chondromalacia patella and denied reopening a claim for 
entitlement to service connection for rheumatoid arthritis.  
Subsequently, the veteran perfected appeals as to these 
issues.

In November 1997 the RO granted entitlement to service 
connection for acne vulgaris.  Subsequently, the veteran 
submitted a notice of disagreement as to the compensation 
level assigned and perfected an appeal as to that issue.

In May 1999 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The issues of entitlement to compensable ratings for acne 
vulgaris and bilateral chondromalacia patella are addressed 
in a remand order at the end of this decision.


FINDINGS OF FACT

1.  In June 1988 the RO denied reopening a claim for 
entitlement to service connection for rheumatoid arthritis; 
the veteran did not perfect an appeal.

2.  Evidence added to the claims file includes personal 
hearing testimony, statements in support, and VA medical 
records.

3.  The evidence submitted since the June 1988 rating 
decision includes cumulative information which by itself or 
in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1988 rating decision, which denied entitlement 
to service connection for rheumatoid arthritis, is final.  
38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. § 19.192 (1987) 
(currently 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.1103 (1998)).

2.  Evidence submitted since the June 1988 rating decision in 
support of the veteran's application to reopen the claim for 
entitlement to service connection for rheumatoid arthritis is 
not new and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 1988 the RO denied entitlement to service connection 
for rheumatoid arthritis.  The veteran submitted a notice of 
disagreement, but did not perfect an appeal subsequent to the 
July 1988 statement of the case.  Therefore, the June 1988 
rating decision is final.  38 U.S.C.A. § 4005(c) (1988); 
38 C.F.R. § 19.192 (1987) (currently 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1998)).

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The Court has held that with regard to petitions to reopen 
previously and finally disallowed claims, VA must conduct a 
three-part analysis, first, whether evidence submitted is 
"new and material" under 38 C.F.R. § 3.156(a), second, if 
it finds the evidence is "new and material" immediately 
upon reopening it must determine whether the claim is well 
grounded, based upon all of the evidence, presuming its 
credibility, and third, if the claim is well grounded to 
proceed to the merits, but only after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(b) had been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); see also 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).

With respect to the issue of reopened claims, the Court held, 
even assuming that newly presented evidence was material, a 
reopened claim could be denied in the clear absence from the 
total record of a required element of a well-grounded claim.  
Winters, 12 Vet. App. 203 (citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

In this case, evidence submitted since the denial of the 
veteran's claim in June 1988 includes personal hearing 
testimony, statements in support of the claim, and VA medical 
records.  The Board notes the veteran's argument as to 
inservice incurrence was considered in the prior rating 
decision.  Furthermore, the veteran's statements are lay 
assertions, and "lay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C.A. § 5108."  Allday 
v. Brown, 7 Vet. App. 517, 526 (1995).

The Board also notes that the recently submitted evidence 
includes VA medical records indicating treatment and 
diagnoses of rheumatoid arthritis; however, evidence of 
rheumatoid arthritis was of record at the time of the 
June 1988 rating decision.  There is no new medical evidence 
demonstrating the veteran's rheumatoid arthritis had its 
onset during active which was the basis for the previous 
denial.  Therefore, as the information submitted in support 
of the application to reopen the claim for service connection 
is cumulative of evidence previously considered, the Board 
finds "new and material" evidence has not been submitted.  
It does not bear substantially on the specific matter under 
consideration and need not be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).

The Board further finds that the RO has adequately assisted 
the veteran in the development of this claim, and that he has 
not identified the existence of any available evidence 
sufficient to warrant additional development.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 
341, 344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for rheumatoid 
arthritis, the appeal is denied.


REMAND

Initially, the Board notes that the veteran's higher rating 
claims are found to be well-grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented claims 
which are plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

Based upon a review of the evidence of record, the Board 
finds additional development is required for an adequate 
determination of the issues on appeal.  The March 1996 VA 
examination noted some acne vulgaris to the back with 
evidence of previous healed lesions, but did not address 
whether the present manifestations represented an active 
phase.  The Board also notes that the March 1996 VA 
orthopedic examination did not distinguish which, if any, of 
the veteran's present knee symptoms were attributable to his 
service-connected disability.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim, which includes obtaining 
adequate VA examinations.  38 U.S.C.A. § 5107(a); see also 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The fulfillment 
of the statutory duty to assist includes providing additional 
VA examinations by a specialist when recommended, and 
conducting a thorough and contemporaneous medical 
examination, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board notes that, with regard to medical examinations for 
disorders with fluctuating periods of outbreak and remission, 
an adequate medical examination requires discussion of the 
relative stage of symptomatology observed.  See Ardison v. 
Brown, 6 Vet. App. 405 (1994).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The veteran and his service 
representative should be permitted to 
submit additional evidence relevant to 
the issues on appeal.  All pertinent 
evidence received should be associated 
with the claims folder.  

2.  The veteran should be afforded a VA 
dermatologic examination to determine the 
nature and severity of his service-
connected acne vulgaris.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiners prior to conduction and 
completion of the examination.  The 
examination should include any tests or 
studies deemed necessary for an accurate 
assessment.  The examiner is specifically 
requested to comment on the present 
manifestations of the disease, and 
discuss the relative stage and frequency 
of the observed symptomatology.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected bilateral chondromalacia 
patella.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiners prior to 
conduction and completion of the 
examination.  The examination should 
include any tests or studies deemed 
necessary for an accurate assessment.  
The examiner is specifically requested to 
distinguish which, if any, of the 
veteran's present knee symptoms are 
attributable to his service-connected 
disability.  

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

